Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harald Schmidt appeals the district court’s order, inter alia, confirming an arbitration award and awarding attorneys’ fees and expenses in favor of Citibank (South Dakota) N.A. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schmidt v. Citibank, No. 1:08-cv-00165-JCC-JFA, 2009 WL 975379 (E.D.Va. Apr. 10, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.